ORIGINAL
                  3Jn tbe mlniteb ~tates of the population from any representation in state or federal legislatures, even though the 85%
pay all the tax[ e]s that the other 15% spend, and pass laws 85% ofresident tax-payers do not
want passed." Comp!. 2-3 (emphasis omitted). This, allegedly, forces the 85% to pay for
government benefits afforded to the 15% while the 85% "are denied [the] same insurance[ and]
health care ... [that] state-and-federal employees get." Comp!. at 3 (emphasis omitted).
According to the plaintiffs, this in turn "damage[es] the business and profits of members of the
Disenfranchised Moral Majority in Okla[homa] and [across the] nation," including "over one
billion in [plaintiffs'] assets." See Comp!. at 3 (emphasis omitted).

        Plaintiffs seek various remedies for the asserted violation of their Thirteenth Amendment
rights. See Comp!. at 5-6. They request an injunction, "preventing any-and-all federal funds ...
from going to the state of Okla[homa] ... until the State ... comes into full compliance with"
federal law and "allows all resident[ s] ... to register to ... vote without being a member of a
political part[y]." Comp!. at 5 (emphasis omitted). They also request a "perm[anent] injunction
to compel all Okla[homa] State and federal courts to immediately file habeas applications ...
without payment ofa filing fee," an order "removing all Okla[homa] U.S. Senators and
Congressmen from the U.S. Government Finance Committee; Intelligence Committee, and from
the Ways and Means Committee," as well as the return of"all federal funds" received by
Oklahoma "since 1984." Comp!. at 5-6 (emphasis omitted). The plaintiffs also seek monetary
damages, "reimbursing plaintiffs for lost business[ and] lost profits [due to] defendants['] acts
... laws, rules, or regulations." Comp!. at 5 (emphasis omitted).

        Pending before the comt is the government's motion to dismiss for lack of subject matter
jurisdiction and failure to state a claim pursuant to Rules 12(b)(l) and 12(b)(6) of the Rules of
the Court of Federal Claims ("RCFC"). See generally Def.'s Mot. to Dismiss, ECF No. 11.
Plaintiffs have filed a set of motions, including a motion to set a trial date or, in the alternative,
for summary judgment. See generally Motion to Set Trial Scheduling Order or Grant Summary
Judgment, ECF No. 8.

                                 ST AND ARDS FOR DECISION

         In any action, the plaintiff has the burden of establishing jurisdiction. Reynolds v. Army
& Air Force Exch. Serv., 846 F.2d 746, 747 (Fed. Cir. 1988). When ruling on a motion to
dismiss for lack of jurisdiction, the court must "accept as true all undisputed facts asserted in the
plaintiffs complaint and draw all reasonable inferences in favor of the plaintiff." Trusted
Integration, Inc. v. United States, 659 F.3d 1159, 1163 (Fed. Cir. 2011). The leniency afforded
to a prose plaintiff with respect to formalities does not relieve pro se litigants of their obligation
to satisfy jurisdictional requirements. Kelley v. Secretary, US. Dep 't ofLabor, 812 F.2d 1378,
1380 (Fed. Cir. 1987).

        The Tucker Act provides this court with jurisdiction over "any claim against the United
States founded ... upon the Constitution ... for liquidated or unliquidated damages." 28 U.S.C.
§ 1491 (a)(!). This comt's jurisdiction does not extend to suits against states, state agencies, or
state officials. See 28 U.S.C. § 149l(a)(l); see also United States v. Sherwood, 312 U.S. 584,
588 (1941) (holding that this court's predecessor's "jurisdiction [was] confined to the rendition
of money judgments in suits brought for that relief against the United States ... , and if the relief


                                                  2
sought is against others than the United States the suit as to them must be ignored as beyond the
jurisdiction of the COllli.") (internal citations omitted).

        In suits against the United States, the Tucker Act waives sovereign immunity and allows
a plaintiff to sue for money damages, see United States v. Mitchell, 463 U.S. 206, 212 (1983),
but it does not provide a plaintiff with substantive rights, United States v. Testan, 424 U.S. 392,
398 (1976). Rather, "a plaintiff must identify a separate source of substantive law that creates
the right to money damages" to establish jurisdiction. Fisher v. United States, 402 F.3d 1167,
1172 (Fed. Cir. 2005) (en bane in relevant part) (citing Mitchell, 463 U.S. at 216; Testan, 424
U.S. at 398). That source of substantive law must be amenable to being "fairly ... interpreted as
mandating compensation by the Federal Government for the damage sustained." Testan, 424
U.S. at 400 (quoting Eastport S.S. Corp. v. United States, 372 F.2d 1002, 1009 (Cl. Ct. 1967))
(additional citation omitted).

        As a general matter, "[t]he Tucker Act does not provide independent jurisdiction over ...
claims for equitable relief." Taylor v. United States, 113 Fed. Cl. 171, 173 (2013); see also
United States v. King, 395 U.S. 1, 2-3 (1969) (citing Glidden Co. v. Zdanok, 370 U.S. 530, 557
(1962); United States v. Jones, 131 U.S. 1, 9 (1889), United States v. Alire, 73 U.S. (6 Wall.)
573, 575 (1867); Halim v. United States, 106 Fed. Cl. 677, 684-85 (2012) (citing National Air
Traffic Controllers Ass'n v. United States, 160 F.3d 714, 716-17 (Fed. Cir. 1998)) ("This court
has never been afforded the general authority to issue declaratory judgments or to grant
injunctive relief.").

        "If a court lacks jurisdiction to decide the merits of a case, dismissal is required as a
matter of law." Gray v. United States, 69 Fed. Cl. 95, 98 (2005) (citing Ex parte McCardle, 74
U.S. (7 Wall.) 506, 514 (1868); Thoen v. United States, 765 F.2d l llO, 1116 (Fed. Cir. 1985));
see also Trevino v. United States, 113 Fed. Cl. 204, 207 (2013) ("Where the court has not been
granted jurisdiction to hear a claim, the case must be dismissed.") (citing Arbaugh v. Y & H
Corp., 546 U.S. 500, 514 (2006)).

                                           ANALYSIS

         This court lacks jurisdiction over plaintiffs' claims against the State of Oklahoma and its
officers, see Sherwood, 312 U.S. at 588, and their various claims for injunctive relief, see Taylor,
113 Fed. Cl. at 173. The plaintiffs' remaining claim is a right to monetary reimbursement for
"lost business[ and] lost profits" due to a violation of their Thhieenth Amendment right against
enslavement or involuntary servitude. See Comp!. at 2-3, 5. Constitutional provisions can give
rise to jurisdiction in this court when they are money mandating, i.e., when they "explicitly [or]
implicitly obligate the federal government to pay damages." United States v. Connolly, 716 F.2d
882, 887 (Fed. Cir. 1983) (en bane). But this court's 'jurisdiction does not extend to claims
brought under the Thirteenth Amendment ... because [it does] not contain money-mandating
provisions." Harvey v. United States, 683 Fed. Appx. 942, 943 (Fed. Cir. 2017) (citing Smith v.
United States, 709 F.3d 1114, 1116 (Fed. Cir. 2013); Smith v. United States, 36 Fed. Appx. 444,
445 (Fed. Cir. 2002)); see also Carter v. United States, 228 Ct. Cl. 898, 900 (1981).




                                                 3
        Because plaintiffs have not asserted any claim, constitutional or otherwise, that gives rise
to jurisdiction in this cowt, this action must be dismissed. See Thoen, 765 F.2d at 1116.

                                         CONCLUSION

    For the reasons stated, the government's motion to dismiss plaintiffs' complaint is
GRANTED. The clerk shall enter judgment in accord with this disposition. 1

       No costs.

       It is so ORDERED.




                                                       ~
                                                     Charles F. Lettow
                                                     Judge




       1Plaintiffs'
                motions for stipulations or declaratory judgment (ECF No. 6), summary
judgment (ECF No. 8), a document preservation order (ECF No. 9), and to have the clerk serve
summons (ECF No. 12) are DENIED.
                                                 4